DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Leg openings “158”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-15 recite the limitation "the horizontal member padding" and “the vertical member padding” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,889,388 to Hime.

Regarding claim 1, Hime disclose a portable chair comprising: attachments (32, 34) configured to connect to a user supporting structure wherein the user supporting structure has a rear support section with a top end and a seat separated from the top end by a distance (Column 1, lines 5-15); a seat panel (16); first and second side panels (12, 14) extending upwardly from the seat panel; a back panel (10) configured to contact the rear support section and extending up from the seat panel; a front panel (18) including a horizontal member (top horizontal portion of 18) having first and second ends separated from the first and second side panels by vertical seams (see Fig.2) and 16Attorney Docket: 706-00004Dean a vertical member (vertical member of 18) having first and second ends separated from the horizontal member by a horizontal seam and the seat panel by a seam (See Fig.2; Column 2, lines 4-15).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,889,388 to Hime in view of US 3,288,502 to Romay.

Regarding claims 2 and 3, Hime discloses the use of a pillow to provide the back panel with a height greater than the distance, extending beyond the side panels, but does not specifically disclose wherein the back panel has a height greater than the distance, wherein the back panel extends beyond the height of the side panels.
Romay discloses a portable chair (Fig.1) having a back panel (22) which has a height greater than a width and also extends beyond the side panels (25).
.

Claims 4-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,889,388 to Hime in view of US 3,288,502 to Romay in view of US 5,238,293 to Gibson.

Regarding claim 4, Hime discloses wherein the back panel and the side panels are padded but does not disclose wherein the seat panel, the horizontal member, and the vertical member are padded.  
Gibson discloses providing a seat panel and a front panel formed from a quilted fabric, thereby providing padding.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the seat panel and the front panel of Hime from a quilted fabric as taught by Gibson so to provide the seating area and the front panel with flexibility as well as comfort. It would have been obvious to have provided some padding to the area which will be engaged by the legs of an occupant.
Regarding claim 5, Hime in view of Gibson discloses wherein the horizontal member padding and the vertical member padding are separated by a horizontal seam 
Regarding claim 6, Hime in view of Gibson wherein the horizontal member padding ends at vertical seams (see 18, Fig.1 of Hime; the seams of the left and right sides of Hime will end the padding of the horizontal member).  
Regarding claim 7, Hime does not disclose wherein the horizontal member includes at least one flap configured to wrap around the user supporting structure.
Gibson discloses wherein the horizontal member includes at least one flap (16) configured to wrap around the user supporting structure (16 contains the hook and loop strips).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided an attaching means to the front panel of the chair of Hime, specifically a hook and loop flap as taught by Gibson, so to enable the front portion of the chair to be securely  attached to the supporting structure, thereby reducing the chances of accidents occurring if the chair were to move and also to ensure the young child does not touch the actual supporting structure.
Regarding claim 8, Gibson does not disclose wherein the at least one flap comprises exactly two flaps.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the front flap of Gibson having two flaps so to allow a user to secure the portable chair of Hime to a supporting structure such that the hook and loop flaps are able to be secured by avoiding any frame structure of the 
Regarding claim 9, Gibson discloses wherein the flaps secure the horizontal member to the user supporting structure (Fig.4).  
Regarding claim 10, Hime discloses wherein the back panel padding is contiguous (10 of Hime; 22 of Romay; each disclose a contiguous back panel).  
Regarding claims 11 and 12, Hime does not disclose further comprising a storage area, wherein the storage area is a pocket.  
Gibson discloses providing a pocket (40) on the portable chair.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provide a pocket on one of the panels of the portable chair of Hime as taught by Gibson so to provide a user with an area to store any items associated with babies or young children (i.e. bottles, pacifiers, etc.).
Regarding claim 13, Hime discloses using a conventional seat belt but does not disclose further comprising a harness means configured to secure a user to the portable chair.  
Gibson discloses providing a harness means (52, 56) to secure a user to the portable chair.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the portable chair of Hime with a harness means as taught by Gibson so to ensure an infant placed within the portable chair is securely fastened within the portable chair, thereby preventing an injury to the infant and also preventing the infant from falling side to side within the supporting structure. 
Regarding claim 14, Hime discloses wherein the padding comprises a foam material (Column 1, lines 50-63).  
Regarding claim 15, Hime discloses a removable pillow and does not disclose wherein the chair does not comprise a removable pillow, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to simply remove the removable pillow, if the pillow was not desired. This is the whole idea behind a removable pillow. Therefore one of ordinary skill in the art would be well aware of the consequences of removing the pillow, such as reduced seating height, reduced comfort, etc. Claiming that a portable chair does not have a removable pillow, when a removable pillow can simply be removed, is not in any way a novel idea or does not include an inventive step.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635